DETAILED ACTION
Status of the Application
	Claims 38-39, 44-67 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 38, 44, 51, 52, 53, 54, 60, 61, cancellation of claims 40-42, addition of claims 62-67, and amendments to the title and the specification as submitted in a communication filed on 3/16/2022 are acknowledged. 
Claims 62-67 are directed in part to the elected invention. Claims 46-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2021.  Claims 38-39, 44-45, 60-61, 62-67 are at issue and are being examined herein to the extent they encompass the elected invention. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The previous objection to the title for not being descriptive is hereby withdrawn by virtue of Applicant’s amendment. 
The previous objection to the specification as failing to comply with sequence rules is hereby withdrawn by virtue of Applicant’s amendments. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 64 is objected to due to the recitation of “1)….2)…3)….and 20)”.   Since the claim numbering uses Arabic numerals, to avoid confusion it is suggested that different labels be used to refer to the items recited (e.g., (i)…..(xx); (a)….(t)).  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
Claims 38 remain rejected and new claims 62, 65-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more.  New grounds of rejection are necessitated by amendment.
	Claims 38 as amended and new claims 62, 65-67 recite in part a polynucleotide that encodes a protein which is a variant of the polypeptide of SEQ ID NO: 2 having (i) at least 91%, 94%, or 97%  sequence identity to the polypeptide of SEQ ID NO: 2, and (ii) one to ten amino acid substitutions at positions corresponding to positions within the polypeptide of SEQ ID NO: 2,  wherein said protein comprises a substitution at the position corresponding to position 310 of the polypeptide of SEQ ID NO: 2.  It should be noted that the protein encoded by the polynucleotide of claims 38, 62, 65-67 is not limited with regard to additional mutations with respect to the polypeptide of SEQ ID NO: 2. All that is required is that the protein encoded by the claimed polynucleotide has the recited substitutions.  See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) below for claim interpretation.  Furthermore, since structure determines function and the specification asserts that a substitution at the position corresponding to position 310 of the polypeptide of SEQ ID NO: 2 results in a temperature sensitive variant, a protein that comprises such substitution would have the recited functional limitation.  This judicial exception is not integrated into a practical application because claims 38, 62, 65-67 are directed to a naturally occurring gene (polynucleotide) encoding a naturally occurring protein as evidenced by Beres et al. (GenBank accession number ABF33951, 1/31/2014). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 38, 62, 65-67  fully encompass a naturally-occurring polynucleotide (gene). As shown in the alignment below, Beres et al. disclose a naturally occurring Cas9 protein from  Streptococcus pyogenes MGAS10270 that is a variant of the polypeptide of SEQ ID NO: 2 having a substitution at the position corresponding to position 310 of the polypeptide of SEQ ID NO: 2 See underlined/bold/italicized residue.  The protein of Beres et al. comprises 6 substitutions at positions corresponding to positions in the polypeptide of SEQ ID NO: 2.  Therefore, the protein of Beres et al. has 99.6% sequence identity with the polypeptide of SEQ ID NO: 2 (99.6% = 1362x100/1368; SEQ ID NO: 2 has 1368 amino acids). The gene encoding the naturally occurring protein of Beres et al. is a naturally occurring polynucleotide. As such, the claims encompass subject matter which is not patent-eligible. 


RESULT 7
Q1JH43_STRPD
ID   Q1JH43_STRPD            Unreviewed;      1368 AA.
AC   Q1JH43;
DT   13-JUN-2006, integrated into UniProtKB/TrEMBL.
DT   13-JUN-2006, sequence version 1.
DT   02-JUN-2021, entry version 87.
DE   RecName: Full=CRISPR-associated endonuclease Cas9 {ECO:0000256|HAMAP-Rule:MF_01480};
DE            EC=3.1.-.- {ECO:0000256|HAMAP-Rule:MF_01480};
GN   Name=cas9 {ECO:0000256|HAMAP-Rule:MF_01480};
GN   OrderedLocusNames=MGAS10270_Spy0886 {ECO:0000313|EMBL:ABF33951.1};
OS   Streptococcus pyogenes serotype M2 (strain MGAS10270).
OC   Bacteria; Firmicutes; Bacilli; Lactobacillales; Streptococcaceae;
OC   Streptococcus.
OX   NCBI_TaxID=370552 {ECO:0000313|EMBL:ABF33951.1, ECO:0000313|Proteomes:UP000002436};
RN   [1] {ECO:0000313|EMBL:ABF33951.1, ECO:0000313|Proteomes:UP000002436}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=MGAS10270 {ECO:0000313|EMBL:ABF33951.1,
RC   ECO:0000313|Proteomes:UP000002436};
RX   PubMed=16636287; DOI=10.1073/pnas.0510279103;
RA   Beres S.B., Richter E.W., Nagiec M.J., Sumby P., Porcella S.F., DeLeo F.R.,
RA   Musser J.M.;
RT   "Molecular genetic anatomy of inter- and intraserotype variation in the
RT   human bacterial pathogen group A Streptococcus.";
RL   Proc. Natl. Acad. Sci. U.S.A. 103:7059-7064(2006).
CC   -!- FUNCTION: CRISPR (clustered regularly interspaced short palindromic
CC       repeat) is an adaptive immune system that provides protection against
CC       mobile genetic elements (viruses, transposable elements and conjugative
CC       plasmids). CRISPR clusters contain spacers, sequences complementary to
CC       antecedent mobile elements, and target invading nucleic acids. CRISPR
CC       clusters are transcribed and processed into CRISPR RNA (crRNA). In type
CC       II CRISPR systems correct processing of pre-crRNA requires a trans-
CC       encoded small RNA (tracrRNA), endogenous ribonuclease 3 (rnc) and this
CC       protein. The tracrRNA serves as a guide for ribonuclease 3-aided
CC       processing of pre-crRNA. Subsequently Cas9/crRNA/tracrRNA
CC       endonucleolytically cleaves linear or circular dsDNA target
CC       complementary to the spacer; Cas9 is inactive in the absence of the 2
CC       guide RNAs (gRNA). Cas9 recognizes the protospacer adjacent motif (PAM)
CC       in the CRISPR repeat sequences to help distinguish self versus nonself,
CC       as targets within the bacterial CRISPR locus do not have PAMs. PAM
CC       recognition is also required for catalytic activity.
CC       {ECO:0000256|HAMAP-Rule:MF_01480}.
CC   -!- COFACTOR:
CC       Name=Mg(2+); Xref=ChEBI:CHEBI:18420;
CC         Evidence={ECO:0000256|ARBA:ARBA00001946,
CC         ECO:0000256|HAMAP-Rule:MF_01480};
CC   -!- SUBUNIT: Monomer. Binds crRNA and tracrRNA. {ECO:0000256|HAMAP-
CC       Rule:MF_01480}.
CC   -!- DOMAIN: Has 2 endonuclease domains. The discontinuous RuvC-like domain
CC       cleaves the target DNA noncomplementary to crRNA while the HNH nuclease
CC       domain cleaves the target DNA complementary to crRNA.
CC       {ECO:0000256|HAMAP-Rule:MF_01480}.
CC   -!- SIMILARITY: Belongs to the CRISPR-associated Cas9 family.
CC       {ECO:0000256|HAMAP-Rule:MF_01480}.
CC   -!- SIMILARITY: Belongs to the CRISPR-associated protein Cas9 family.
CC       Subtype II-A subfamily. {ECO:0000256|ARBA:ARBA00005244}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; CP000260; ABF33951.1; -; Genomic_DNA.
DR   RefSeq; WP_020905136.1; NC_008022.1.
DR   EnsemblBacteria; ABF33951; ABF33951; MGAS10270_Spy0886.
DR   KEGG; sph:MGAS10270_Spy0886; -.
DR   HOGENOM; CLU_005604_0_0_9; -.
DR   OMA; TDRHSIK; -.
DR   Proteomes; UP000002436; Chromosome.
DR   GO; GO:0003677; F:DNA binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0004519; F:endonuclease activity; IEA:UniProtKB-UniRule.
DR   GO; GO:0046872; F:metal ion binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0003723; F:RNA binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0051607; P:defense response to virus; IEA:UniProtKB-UniRule.
DR   GO; GO:0043571; P:maintenance of CRISPR repeat elements; IEA:UniProtKB-UniRule.
DR   HAMAP; MF_01480; Cas9; 1.
DR   InterPro; IPR028629; Cas9.
DR   InterPro; IPR032239; Cas9-BH.
DR   InterPro; IPR032237; Cas9_PI.
DR   InterPro; IPR032240; Cas9_REC.
DR   InterPro; IPR033114; HNH_CAS9.
DR   InterPro; IPR003615; HNH_nuc.
DR   Pfam; PF16593; Cas9-BH; 1.
DR   Pfam; PF16595; Cas9_PI; 1.
DR   Pfam; PF16592; Cas9_REC; 1.
DR   Pfam; PF13395; HNH_4; 1.
DR   TIGRFAMs; TIGR01865; cas_Csn1; 1.
DR   PROSITE; PS51749; HNH_CAS9; 1.
PE   3: Inferred from homology;
KW   Antiviral defense {ECO:0000256|ARBA:ARBA00023118, ECO:0000256|HAMAP-
KW   Rule:MF_01480};
KW   DNA-binding {ECO:0000256|ARBA:ARBA00023125, ECO:0000256|HAMAP-
KW   Rule:MF_01480};
KW   Endonuclease {ECO:0000256|HAMAP-Rule:MF_01480, ECO:0000256|PROSITE-
KW   ProRule:PRU01085};
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801, ECO:0000256|HAMAP-Rule:MF_01480};
KW   Magnesium {ECO:0000256|ARBA:ARBA00022842, ECO:0000256|HAMAP-Rule:MF_01480};
KW   Manganese {ECO:0000256|ARBA:ARBA00023211};
KW   Metal-binding {ECO:0000256|ARBA:ARBA00022723, ECO:0000256|HAMAP-
KW   Rule:MF_01480};
KW   Nuclease {ECO:0000256|ARBA:ARBA00022722, ECO:0000256|HAMAP-Rule:MF_01480};
KW   RNA-binding {ECO:0000256|ARBA:ARBA00022884, ECO:0000256|HAMAP-
KW   Rule:MF_01480}.
FT   DOMAIN          770..921
FT                   /note="HNH Cas9-type"
FT                   /evidence="ECO:0000259|PROSITE:PS51749"
FT   ACT_SITE        10
FT                   /note="For RuvC-like nuclease domain"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   ACT_SITE        840
FT                   /note="Proton acceptor for HNH nuclease domain"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           10
FT                   /note="Magnesium 1"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           10
FT                   /note="Magnesium 2"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           762
FT                   /note="Magnesium 1"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           766
FT                   /note="Magnesium 1"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           766
FT                   /note="Magnesium 2"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
FT   METAL           983
FT                   /note="Magnesium 2; via pros nitrogen"
FT                   /evidence="ECO:0000256|HAMAP-Rule:MF_01480"
SQ   SEQUENCE   1368 AA;  158399 MW;  BAF0AA3262021D58 CRC64;

  Query Match             99.7%;  Score 6987;  DB 264;  Length 1368;
  Best Local Similarity   99.6%;  
  Matches 1362;  Conservative    5;  Mismatches    1;  Indels    0;  Gaps    0;


Qy          1 MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE 60
              |||||||||||||||||||||||:||||||||||||||||||||||||||||||||||||
Db          1 MDKKYSIGLDIGTNSVGWAVITDDYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE 60

Qy         61 ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG 120

Qy        121 NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD 180

Qy        181 VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN 240

Qy        241 LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI 300

Qy        301 LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA 360
              |||||||:|:||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LLSDILRLNSEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA 360

Qy        361 GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH 420
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db        361 GYIDGGASQEEFYKFIKPILEKMDGTEELLAKLNREDLLRKQRTFDNGSIPHQIHLGELH 420

Qy        421 AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE 480

Qy        481 VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL 540

Qy        541 SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI 600

Qy        601 IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG 660

Qy        661 RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL 720

Qy        721 HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER 780

Qy        781 MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH 840

Qy        841 IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL 900
              ||||||:|||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 IVPQSFIKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL 900

Qy        901 TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS 960

Qy        961 KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK 1020

Qy       1021 MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF 1080

Qy       1081 ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA 1140

Qy       1141 YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK 1200
              |||||||||||||||||||||||||:||||||||||||||||||||||||||||||||||
Db       1141 YSVLVVAKVEKGKSKKLKSVKELLGLTIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK 1200

Qy       1201 YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE 1260

Qy       1261 QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA 1320

Qy       1321 PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD 1368
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD 1368



Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 38-39, 44-45, 60-61 remain rejected and new claims 62-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment.
Claim 38 (claims 39, 44-45, 60-61, 62-67 dependent thereon) is indefinite in the recitation of “variant comprising at least one substitution of one or more amino acids corresponding to the polypeptide of SEQ ID NO: 2 important for protein stability or for stability of a complex formed between the Class-II…and one or more corresponding genome target sequences….” for the following reasons.  The term “one or more amino acids corresponding to the polypeptide of SEQ ID NO: 2” is unclear and confusing because it appears to establish a correspondence  between amino acids and a polypeptide, which are of different nature. As written, it is unclear as to how an amino acid can correspond to a polypeptide.  If the intended limitation is “one or more amino acids that correspond to amino acids in the polypeptide of SEQ ID NO: 2”, the claim should be amended accordingly.  In addition, as known in the art, a nucleotide sequence is a graphical representation of the order in which nucleotides are arranged in the nucleic acid molecule.  Therefore, it is unclear as to how one could have a complex formed between a protein and a target sequence.  If the intended complex is one that is formed between a protein and a target nucleic acid, the claim should be amended accordingly.  For examination purposes, it will be assumed that claim 38 is directed to a polynucleotide that encodes a variant of the polypeptide of SEQ ID NO: 2, wherein said variant is a temperature-sensitive variant, wherein said variant comprises one or more substitutions at positions corresponding to positions in the polypeptide of SEQ ID NO: 2, and wherein said variant has at least 91% sequence identity to the polypeptide of SEQ ID NO: 2.  Correction is required. 
Claim 62 is indefinite in the recitation of “wherein the at least one substitution is selected from the group consisting of T13…..and T1358, corresponding to the polypeptide of SEQ ID NO: 2” for the following reasons. While the preamble states that the members of the group are substitutions, it is noted that the members of the group are not substitutions but positions that correspond to positions in the polypeptide of SEQ ID NO: 2.  In addition, the term “corresponding to the polypeptide of SEQ ID NO: 2” is unclear because it appears to establish a correspondence  between residues in a polypeptide and a polypeptide, which are of different nature. As written, it is unclear as to how a residue can correspond to a polypeptide.  If the intended limitation is “wherein said positions correspond to positions in the polypeptide of SEQ ID NO: 2”, the claim should be amended accordingly.   .  For examination purposes, it will be assumed that claim 62 is a duplicate of claim 38. Correction is required. 
Claim 63 is indefinite in the recitation of  “at least one substitution is selected from the group consisting of S104A…..and H1311Y, corresponding to the polypeptide of SEQ ID NO: 2”. The term is unclear because it appears to establish a correspondence  between substitutions in a polypeptide and a polypeptide, which are of different nature. As written, it is unclear as to how a substitution can correspond to a polypeptide.  If the intended limitation is  “at least one substitution is selected from the group consisting of S104A…..and H1311Y, wherein said substitutions correspond to substitutions in the polypeptide of SEQ ID NO: 2”, the claim should be amended accordingly. Correction is required. 
Claim 64 is indefinite in the recitation of “15) S104A + F105H + R951Q; S104A + F105H +…Q739S;……19) T310G + P316D…+I414A; Y430V + F432V; E910S +L911A; …” for the following reasons.  As written, it appears that the polynucleotide should encode a protein having at least one of the substitutions recited in parts 1)-20).  In those items that follow the format X + Y + Z, it is understood that the variant is required to have all the substitutions recited, namely substitutions X, Y and Z.   The term “15) S104A + F105H + R951Q; S104A + F105H +…Q739S” is unclear because as written one cannot determine how the variant is required to have substitutions S104A, F105H, and V107S twice, and/or whether the variant should have all of substitutions S104A, F105H, V107S, T310A, P316G, Q739S, R951Q, E260Q, D261N, Y430F, F432H, and Q739S.  Similarly, the term “19) T310G + P316D…+I414A; Y430V + F432V; E910S +L911A” is unclear because as written one cannot determine if the variant is required to have all of substitutions T310G, P316D, P411G, Q413A, I414A, Y430V, F432V, E910S, and L911A.  Please note that there is a semi colon in item 15) and three semi colons in item 19 which may have been intended to separate different groups of substitutions.  However, as being part of a single item (i.e., items 15) and 19)), it is unclear as to which are the intended substitutions.  Correction is required. 
Claim 67 is indefinite in the recitation of “wherein said variant has a substitution of 1-10 amino acids of SEQ ID NO: 2” for the following reasons.  The variant and the polypeptide of SEQ ID NO: 2 are different proteins.  Therefore, it is unclear as to how the variant has substitutions made in another protein.   If the intended limitation is “wherein said variant has one to ten amino acid substitutions at positions corresponding to positions in the polypeptide of SEQ ID NO: 2”, the claim should be amended accordingly.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(d) or Fourth Paragraph (pre-AIA )
Claim 45 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends  Applicant’s arguments have been found persuasive.  Thus, this rejection is hereby withdrawn. 

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 38-39, 44-45, 60-61 remain rejected and new claims 62-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection as it relates to new claims 62-67 is necessitated by amendment.
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 62-67 for the reasons of record and those set forth below.
Applicant argues that the specification provides an adequate written description of the claimed invention and refers to the amendment made to claim 38 which now requires the polynucleotide to encode a protein having at least 91% sequence identity to the polypeptide of SEQ ID NO: 2.  Applicant states that wild type Cas9 is well characterized and that the 3D structure of this S. pyogenes Cas9 was known at the time of filing as evidenced by Jiang et al. (Science 351:867-871, 2016; cited in the IDS).  Applicant states that five catalytic residues have been identified  (Asp10, Glu762, His983, Asp986, His840) and that it is known how binding to both strands of a double stranded DNA target  coordinates Cas9 conformational changes required for efficient catalysis.  Applicant states that based on the known structure-activity relationship, one of skill in the art has ample guidance toward what regions and amino acid residues in the polypeptide of SEQ ID NO: 2 may be modified with a reasonable expectation of maintaining catalytic activity.  Applicant points out that not highly conserved amino acids will not likely alter the biological activity.  Applicant asserts that the specification provides a huge swath of species regarding which substitutions provide temperature sensitivity, citing Examples 7, 8, 14, 15, 17 and 18.   Applicant also refers to Example 11B found in the Written Description Training Materials published by the USPTO on March 25, 2008 in support of the argument that the claimed invention meets the written description requirements. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 62-67.   The Examiner acknowledges the amendments made to the claims as well as the teachings of the specification and Jiang et al.  However, the Examiner disagrees with Applicant’s contention that the entire scope of the claimed invention is adequately described by the teachings of the specification and/or the prior art.   Claim 38 as amended requires a nucleic acid that encodes a protein having at least 91% sequence identity to the polypeptide of SEQ ID NO: 2.  New claim 66 requires the nucleic acid of claim 38 to encode a protein having at least 97% sequence identity to the polypeptide of SEQ ID NO: 2.  The polypeptide of SEQ ID NO: 2 is 1368 amino acids long.  Therefore, the polynucleotides of claims 38 and 66 encode variants having 124 (124 = 0.09x1362/100) and 42 (42 = 0.03x1362/100) amino acid modifications when compared to the polypeptide of SEQ ID NO: 2, respectively.  The Examiner agrees that the art has disclosed 5 catalytic sites in the S. pyogenes Cas9 protein. The Examiner also agrees that the specification has disclosed several amino acids within the polypeptide of SEQ ID NO: 2 that are important for protein-protein interaction, Cas9-gRNA interaction, and Cas9-DNA interaction.  However, it is noted that the claims do not limit where these 124 or 42 amino acid modifications should be present within the polypeptide of SEQ ID NO: 2, or the nature of those modifications.  Please note that the variants encoded by the claimed polynucleotides are not limited solely to the substitutions, let alone the substitutions disclosed in the specification. All that is required is one substitution (“at least one”).  So long as the variant has the recited % sequence identity and one substitution, the structural limitations recited are met.   The specification is completely silent as to which 42-124 amino acids can be altered simultaneously to obtain a temperature-sensitive mutant as recited.  The teachings of Jiang et al. while providing some knowledge as to a limited number of amino acids that are critical for catalytic activity and PAM binding, do not provide a structure/function correlation that would allow one of skill in the art to know which 42-124 amino acid modifications can be made to obtain a variant of the polypeptide of SEQ ID NO: 2 that is temperature sensitive with regard to its binding to gRNA, DNA or domain-domain interactions.  There is absolutely no disclosure in the prior art as to a structure/function correlation with regard to thermostability of the Cas9-gRNA  complex, the Cas9-DNA complex, or the Cas9 domain-domain interaction.  Even if the argument is made that the specification discloses a few amino acids substitutions that have resulted in variants of the polypeptide of SEQ ID NO: 2 that are temperature sensitive, it is noted that the results from Tables 6, 8 and 10 show temperature-sensitive variants that have between two and ten amino acid substitutions at most.   There is no disclosure of which additional amino acid modifications (e.g., 114 modifications = 124-10;  32 modifications = 42 - 10) can be made in combination with those amino acid substitutions disclosed in the specification as being related to temperature-sensitivity.  As known in the art, modifications to the structure of a protein can result in changes in its 3D configuration, thus altering its activity.  There is absolutely no information as to which amino acid modifications can be made in combination to those disclosed in the specification so that the temperature sensitivity of the variant is not lost by changes in the 3D configuration caused by the unknown alteration.   There is no suggestion or teaching in the specification indicating that any modification in the polypeptide of SEQ ID NO: 2 when combined with the substitutions disclosed will not alter the temperature sensitive characteristics obtained with the disclosed substitutions. 
	With regard to Example 11B found in the Written Description Training Materials published by the USPTO on March 25, 2008, it is noted that contrary to Applicant’s contention, the instant case is not one where there is a known correlation between function and structure.  As indicated above, the art fails to provide a structure/function correlation that would allow one of skill in the art to know which amino acid modifications can be made to obtain a variant of the polypeptide of SEQ ID NO: 2 that is temperature sensitive with regard to its binding to gRNA, DNA or domain-domain interactions, and the teachings of the specification do not provide any information as to those additional amino acids that can be altered in the polypeptide of SEQ ID NO: 2 in combination with those temperature-sensitive substitutions disclosed so that the variants obtained have the desired temperature-sensitive properties.   Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the claimed invention is adequately described by the teachings of the specification and/or the prior art. 

Claims 38-39, 44-45, 60-61 remain rejected and new claims 62-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polynucleotide that encodes a protein that has endonuclease activity, wherein said protein is a variant of the polypeptide of SEQ ID NO: 2 that comprises all of SEQ ID NO: 2 except for substitutions at positions corresponding to positions 104, 105 and 107 of the polypeptide of SEQ ID NO: 2, and a host cell that comprises said polynucleotide, does not reasonably provide enablement for a polynucleotide that encodes a variant of the polypeptide of SEQ ID NO: 2 having at least 91% sequence identity to the polypeptide of SEQ ID NO: 2, wherein said polypeptide can have any function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This rejection as it relates to new claims 62-67 is necessitated by amendment.
This rejection has been discussed at length in the prior Office action.  It is maintained and further applied to new claims 62-67 for the reasons of record and those set forth below.
Applicant argues that the claimed invention is enabled by the specification based on the specifications’ s extensive disclosure of techniques that are well known in the art and routine for persons of ordinary skill in the art. Applicant states that the specification discloses methods for preparation of temperature-sensitive variants, for identifying conservative substitutions, for key substitutions for Cas9 protein-protein interactions, protein-gRNA interactions and protein-DNA interactions, for generating polynucleotides, expression vectors and host cells, and for comparing percent identity of two amino acid sequences or two nucleic acid sequences. Applicant asserts that the state of the art has advanced significantly over the last several decades such that a person of ordinary skill in the art is able to produce thousands of mutants of polynucleotides encoding variants of the polypeptide of SEQ ID NO: 2 through mutagenesis and other techniques in a short period of time. Applicant reiterates the argument that a structure-function relationship of the wild-type Cas9 protein is well characterized and that catalytically essential amino acids are known.  Applicant asserts that he specification must be viewed together with the existing scientific and technical knowledge in the applicable field as a whole at the time of filing when considering a rejection under 35 USC § 112. Applicant states that the level of skill in molecular biology is high and that modification introduced into polypeptides by a skilled artisan can be rationally designed. Applicant states that a complete understanding of the structure/function relationship is an excessive burden in claiming more than 91% sequence identity, particularly in view of the high level of skill in the art, the teachings of the specification, and the statutory allowance for a reasonable amount of experimentation. Applicant states that a considerable amount of experimentation is permissible if it is merely routine. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection or avoid the rejection of new claims 62-67.  The Examiner acknowledges the teachings of the specification and those of the prior art with regard to methods to make modifications to a polynucleotide/polypeptide,  for generating polynucleotides, expression vectors and host cells, and for comparing percent identity of two amino acid sequences or two nucleic acid sequences.  However, the Examiner disagrees with Applicant’s contention that the full scope of the claims is enabled by the teachings of the specification and/or the prior art.  While the polynucleotide of the claims is required to encode a temperature sensitive variant, the claims do not require the variant to have a specific function (e.g., endonuclease or nuclease activity) or a specific functional characteristic that is temperature-sensitive (e.g., endonuclease activity, binding to gRNA, binding to DNA).  Please note that all that is required is at least one substitution that is important in protein stability, in the stability of the Cas9-gRNA complex, or the stability of the Cas9-DNA complex.  However, the variant is not required to have temperature sensitive endonuclease activity, temperature sensitive gRNA binding activity, or a temperature sensitive DNA binding activity.  There is absolutely no functional requirement with regard to the variant encoded by the claimed polynucleotide.  It is reiterated herein that the enablement provided is not commensurate in scope with the claims because the specification fails to disclose how to use those polynucleotides encoding variants of the polypeptide of SEQ ID NO: 1 that lack (i) temperature-sensitive endonuclease activity, (ii) temperature-sensitive gRNA binding, (iii) temperature-sensitive DNA binding, or (iv) endonuclease activity.   
	In addition, the claims require polynucleotides that encode proteins having at least 91%, 94% or 97% sequence identity to the polypeptide of SEQ ID NO: 2.   This amounts to 42-124 amino acid modifications within the polypeptide of SEQ ID NO: 2. There is no limitation as to where the 42-124 amino acid modifications should be present within the polypeptide of SEQ ID NO: 2, or the nature of those modifications (e.g., deletions, insertions, substitutions).  As explained previously, all that is required is one substitution (“at least one”).  So long as the variant has the recited % sequence identity and one substitution, the structural limitations recited are met.   The specification is completely silent as to which 42-124 amino acids can be altered simultaneously to obtain a temperature-sensitive mutant as recited.  There is absolutely no disclosure in the prior art as to a structure/function correlation with regard to thermostability of the Cas9-gRNA  complex, the Cas9-DNA complex, or the Cas9 domain-domain interaction.  While it is agreed that the specification discloses a few amino acids substitutions that have resulted in variants of the polypeptide of SEQ ID NO: 2 that are temperature sensitive with regard to Cas9-gRNA interaction, Cas9-DNA interaction and Cas9 domain-domain interaction, the specification as shown in Tables 6, 8 and 10 discloses temperature-sensitive variants that have between two and ten amino acid substitutions at most.   There is no disclosure of which additional amino acid modifications (e.g., 114 modifications = 124-10;  32 modifications = 42 - 10) can be made in combination with those amino acid substitutions disclosed in the specification as being related to temperature-sensitivity.  It is reiterated herein that modifications to the structure of a protein can result in changes in its 3D configuration, thus altering its activity.  In the instant case, there is absolutely no information as to which amino acid modifications can be made in combination to those disclosed in the specification so that the temperature sensitivity of the variant is not lost by changes in the 3D configuration caused by the unknown alteration.   
	A polypeptide having 91% sequence identity with the polypeptide of  SEQ ID NO: 2 allows for any combination of 124 amino acid modifications within  SEQ ID NO: 2 (124 = 0.09x1368; SEQ ID NO: 2 has 1368 amino acids).  As previously indicated, the total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants having 91% sequence identity to the polypeptide of SEQ ID NO: 2 that result solely from amino acid substitutions is 1368!x19124/(1368-124)!/124!  or 5.82x10337 variants. A similar calculation for variants having 97% sequence identity to the polypeptide of SEQ ID NO: 2 yields 9.98x10133 variants.   While Applicant argues that  methods for making temperature sensitive mutants, 
for identifying conservative substitutions, for key substitutions for Cas9 protein-protein interactions, protein-gRNA interactions and protein-DNA interactions, for generating polynucleotides, expression vectors and host cells, and for comparing percent identity of two amino acid sequences or two nucleic acid sequences are known, the issue in the instant case is whether or not the specification and/or the prior art have disclosed a structure/function correlation or a rational and predictable scheme that would allow one of skill in the art to determine from an infinite number of structural variants those variants of the polypeptide of SEQ ID NO: 2 having 42-124 amino acid modifications which are more likely to have the desired temperature-sensitive characteristics.  
	With regard to the argument that the state of the art has advanced significantly over the last several decades such that a person of ordinary skill in the art is able to produce thousands of mutants of polynucleotides encoding variants of the polypeptide of SEQ ID NO: 2 through mutagenesis and other techniques in a short period of time, and that the level of skill in molecular biology is high so that the desired variants can be rationally designed, it is reiterated herein that neither the specification nor the prior art discloses which additional modifications (e.g., 114, 32)  in combination with the substitutions disclosed in the specification can be used to create a variant with the desired temperature-sensitive characteristics.  As previously indicated, the variants encoded by the claimed polynucleotides are not limited to variants that result solely from the substitutions disclosed but also encompass additional modifications. In the instant case,  it is unknown as to which structural modifications could alter the 3D structure so that the temperature-sensitive characteristics found with the disclosed substitutions are not impaired. 
	While Applicant reiterates the argument that a structure-function relationship of the wild-type Cas9 protein is well characterized and that catalytically essential amino acids are known, it is reiterated herein that neither the specification nor the prior art provide a structure/function correlation that would allow one of skill in the art to know which 42-124 amino acid modifications can be made simultaneously to obtain a variant of the polypeptide of SEQ ID NO: 2 that is temperature sensitive with regard to its binding to gRNA, DNA or domain-domain interactions.  With regard to the argument that a considerable amount of experimentation is permissible if it is merely routine, it is noted that the number of structural variants of the polypeptide of SEQ ID NO: 2 having the recited % sequence identity that result solely from amino acid substitutions is essentially infinite.  In the absence of some knowledge or guidance to select those proteins most likely to have the desired temperature sensitive functional characteristics, one of skill in the art would have to test an essentially infinite number of proteins/polynucleotides to determine which ones have the desired functional characteristics.  That is not deemed routine experimentation.  Therefore, for the reasons of record and those set forth above, one of skill in the art cannot reasonably conclude that the entire scope of the claims is enabled by the teachings of the specification and/or the prior art. 

Claim Rejections - 35 USC § 102 (AIA )
Claims 38, 62, 65-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beres et al. (GenBank accession number  CP000260, 1/31/2014; polynucleotide) as evidenced by Beres et al. (GenBank accession number ABF33951, 1/31/2014; protein).  This rejection is necessitated by amendment.
	Claims 38, 62, 65-67 are directed in part to a polynucleotide that encodes a variant of the polypeptide of SEQ ID NO: 2, wherein said variant comprises a substitution at the position corresponding to positions 310 of the polypeptide of SEQ ID NO: 2. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. Beres et al. disclose a gene (nucleotides 844446-848552; see arrow under gene in GenBank entry CP000260) encoding a Streptococcus pyogenes Cas9 protein (GenBank entry ABF33951; see arrow under CDS in GenBank entry CP000260)  that is a variant of the polypeptide of SEQ ID NO: 2 having a substitution at the position corresponding to position 310 of the polypeptide of SEQ ID NO: 2. See alignment above. The protein of Beres et al. comprises 6 substitutions at positions corresponding to positions in the polypeptide of SEQ ID NO: 2.  Therefore, the protein of Beres et al. has 99.6% sequence identity with the polypeptide of SEQ ID NO: 2 (99.6% = 1362x100/1368; SEQ ID NO: 2 has 1368 amino acids).   The specification asserts that a substitution at the position corresponding to position 310 of the polypeptide of SEQ ID NO: 2 results in a temperature sensitive variant.  Therefore, it follows that the polypeptide of Beres et al. would also have the desired functional characteristics.  As such, the polynucleotide of Beres et al. anticipate the instant claims as written/interpreted.

Claims 38, 40-42 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards et al. (GenBank accession number  AEUY02000005, 11/10/2011) as evidenced by Richards et al. (GenBank accession number EHI65578, 11/10/2011).  
In view of Applicant’s amendment requiring the variant to have at least 91% sequence identity to the polypeptide of SEQ ID NO: 2, and the fact that the polypeptide of Richards et al. has a sequence identity to the polypeptide of SEQ ID NO: 2 which is  lower than  91%, this rejection is hereby withdrawn. 

Claims 38, 40-42 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al. (GenBank accession number  GL732492, 3/13/2015) as evidenced by Ward et al. (GenBank accession number EFX57999, 3/13/2015).  
In view of Applicant’s amendment requiring the variant to have at least 91% sequence identity to the polypeptide of SEQ ID NO: 2, and the fact that the polypeptide of Ward et al. has a sequence identity to the polypeptide of SEQ ID NO: 2 which is  lower than  91%, this rejection is hereby withdrawn. 

Claims 38-42, 45, 60-61 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al. (Nucleic Acids Research 44(20):10003-10014, 2016; cited in the IDS) as evidenced by Qi et al. (Cell 152:1173-1183, 2013; cited in the IDS). 
In view of Applicant’s amendment requiring the variant to have at least 91% sequence identity to the polypeptide of SEQ ID NO: 2 and one or more substitutions at positions corresponding to positions in the polypeptide of SEQ ID NO: 2, and the fact that the temperature sensitive variant of Richter et al. are variants that result from the insertion of the RsLOV domain in between different amino acids within the Cas9 protein, this rejection is hereby withdrawn. 

Claims 38-39, 44-45, 60-61 were rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Jinek et al. (WO 2013/176772 published 11/28/2013; cited in the IDS).
In view of Applicant’s amendment requiring the variant to have at least 91% sequence identity to the polypeptide of SEQ ID NO: 2 and one or more substitutions at positions corresponding to positions in the polypeptide of SEQ ID NO: 2, and the fact that the temperature sensitive fusion proteins of Jinek et al. are variants that result from linking the N- or C-terminus of the dCas9 protein to the temperature-sensitive degron and not from substitutions at positions that correspond to positions in the polypeptide of SEQ ID NO: 2,  this rejection is hereby withdrawn. 

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 11, 2022